Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 1 of 36

ee THE McCLAIN FIRM Attorney for Plaintiff
a BY: Cary B. McClain, Esq.

 

Attorney ID 70720

BY: Robert M. Abernethy, Esq. Jury Trial Demanded
Attorney ID 326776 Assessment of Damages
901 Stony Lane Hearing Required

Gladwyne, PA 19035
(610) 649-6191

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVANIA

 

DARIN AND TIFFANY McMAHON, : CIVIL ACTION

Husband and Wife : Gl FevSax9r

16042 Fox Cub Circle : No,
Milton, DE 19968 :

AND

SEAN McMAHON : a
22190 Jefferson Road :
Lincoln, DE “19960 ° : F| L E D

Plaintiffs, : NO

¥.

 

ROCK WELL TACTICAL GROUP, LLC
1151 Beaver Valley Pike
Lancaster, PA 17602

AND

THREAT ASSESSMENT AND
TACTICAL SOLUTIONS GROUP, LLC
103 Kraemer Avenue

Stroudsburg, PA 18360

AND
JARED ROSS

234 Springview Road
Carlisle, PA 17015

 

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 2 of 36

AND

BRANDON KEHR

125 Elizabeth Street, Apartment A
East Stroudsburg, PA 18301

AND

CODY SAYLOR

2033 Pennsylvania Avenue
Allentown, PA 18109

AND

PRIMAL DEFENSE TRAINING, LLC
2061 Auden Lane

Allentown, PA 18104

AND

NATHAN MURR

113 North Liberty Street

Lititz, PA 17543

AND

TRUE NORTH CONCEPTS, LLC
805 East College Avenue
Elizabethtown, PA 17022

AND

JOSHUA PRINCE

646 Lenape Road

Bechtelsville, PA 19505

AND

PRINCE LAW OFFICES, P.C.
RD1, BOX 73

Bechtelsville, PA 19505

AND
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 3 of 36

CIVIL RIGHTS DEFENSE FIRM, P.C.
934 E. Hight Street

Pottstown, PA 19464

AND

TED Properties, LLC

1411 Chipperfield Drive

Stroudsburg, PA 18360

AND

JOHN DOE

Defendants

 

 

COMPLAINT IN CIVIL ACTION

THE PARTIES

1. Plaintiffs Darin McMahon (hereinafter referred to as "Plaintiff and or "Darin
McMahon") and Tiffany McMahon (hereinafter referred to as “Tiffany McMahon") are husband
and wife adult individuals who reside at 16042 Fox Cub Circle, Milton, DE 19968.

2. Plaintiff Sean McMahon is an adult individual who resides at 22190 Jefferson
Road, Lincoln, DE 19960.

3. Rockwell Tactical Group, LLC. (hereinafter referred to as “RTG”) is a business
entity duly organized and existing pursuant to the laws of the Commonwealth of Pennsylvania
with a corporate headquarters located at 1151 Beaver Valley Pike, Lancaster, PA 17602,
Lancaster County, Third Circuit, Eastern District of Pennsylvania, and its principal place of
business located at 1685 Baltimore Pike, Gettysburg, PA 17325, and at all times material herein

owned, possessed, maintained and controlled, by and through its duly authorized agents,
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 4 of 36

servants, workmen or employees a tactical defense and safety training operations and services
the particulars of which are described below.

4, Threat Assessment and Tactical Solutions Group, LLC. (hereinafter referred to as
“TATS”) is a business entity duly organized and existing pursuant to the laws of the
Commonwealth of Pennsylvania with a corporate headquarters and principal place of business
located at 103 Kraemer Avenue, Stroudsburg, PA 18360, and at all times material herein owned,
possessed, maintained and controlled, by and through its duly authorized agents, servants,
workmen or employees a reality based training simulated force-on-force scenario tactical
training facility (hereinafter referred to as "TATS" and/or the “shoothouse”), the particulars of
which are described below.

5. Cody Saylor (hereinafter referred to as “Saylor” or “Defendant Saylor”) is an
adult individual residing at 2033 Pennsylvania Avenue, Allentown, PA 18109, Lehigh County,
Third Circuit, Eastern District of Pennsylvania and at all times material hereto, the Defendant
acted or failed to act as an agent, servant, workman and/or employee who was then and there
acting within the scope of his authority and course of his employment with Defendant RTG,
TATS and Primal Defense Training, LLC, on behalf and in furtherance of the business of
Defendant RTG, TATS and/or Primal Defense Training, LLC.

6. Primal Defense Training, LLC. (hereinafter may be referred to as “Primal”) is a
business entity duly organized and existing pursuant to the laws of the Commonwealth of
Pennsylvania with a corporate headquarters and principal place of business located at 2061
Auden Lane, Allentown, PA 18104, Lehigh County, Third Circuit, Eastern District of

Pennsylvania and at all times material herein was owned, operated, maintained and controlled by

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 5 of 36

and through its duly authorized agents, servants, workmen or employees and Defendant Saylor,
conducting business as a firearms instructor.

7. Nathan Murr (hereinafter referred to as “Defendant Murr” or “Murr”) is an adult
individual residing at 113 North Liberty Street, Lititz, PA 17543, Lancaster County, Third
Circuit, Eastern District of Pennsylvania, and at all times material hereto, the Defendant acted or
failed to act as an agent, servant, workman and/or employee who was then and there acting
within the scope of his authority and course of his employment with Defendant RTG ,TATS and
True North Concepts, LLC, on behalf and in furtherance of the business of Defendant RTG,
TATS and True North Concepts, LLC.

8. True North Concepts, LLC. is a business entity duly organized and existing
pursuant to the laws of the Commonwealth of Pennsylvania with a corporate headquarters and
principal place of business located at 805 East College Avenue, Elizabethtown, PA 17022,
Lancaster County, Third Circuit, Eastern District of Pennsylvania, and at all times material
hereto was owned, operated, maintained and controlled by and through its duly authorized
agents, servants, workmen or employees, including Defendant Murr conducting business as a
firearms instructor and promoting firearm accessories.

9. Joshua Prince (hereinafter referred to as “Defendant Prince” or “Prince”) is an
adult individual residing at 646 Lenape Road, Bechtelsville, PA 19505, Montgomery County,
Third Circuit, Eastern District of Pennsylvania, and at all times material hereto, the Defendant
acted or failed to act as an agent, servant, workman and/or employee who was then and there
acting within the scope of his authority and course of his employment with Defendant RTG,

Prince Law Offices, PC, and/or Civil Rights Defense Firm, PC, on behalf and in furtherance of

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 6 of 36

the business of Defendant RTG, TATS, Prince Law Offices, PC, Civil Rights Defense Firm, PC,
Primal Defense Training LLC and/or True North Concepts, LLC.

10. Prince Law Offices, PC (hereinafter may be referred to as Prince Law) is a
business entity duly organized and existing pursuant to the laws of the Commonwealth of
Pennsylvania with a corporate headquarters and principal place of business at RD1, Box 73,
Bechtelsville PA 19505, Montgomery County, Third Circuit, Eastern District of Pennsylvania,
and at all times material hereto was owned, operated, maintained and controlled by and through
its duly authorized agents, servants, workmen or employees and Joshua Prince, which engages in
the business of conducting legal work and firearms education.

li. Civil Rights Defense Firm, P.C. (hereinafter referred to as "Civil Rights Law" is a
business entity duly organized and existing pursuant to the laws of the Commonwealth of
Pennsylvania with a corporate headquarters and principal place of business 934 High Street,
Pottstown, PA 19464, Montgomery County, Third Circuit, Eastern District of Pennsylvania,
(which is a division of Prince Law Offices, PC) and own the fictitious name Firearms Industry
Consulting Group (which is a division of Civil Rights Defense Firm, PC) and at all times
material hereto was owned, operated, maintained and controlled by and through its duly
authorized agents, servants, workmen or employees and Joshua Prince, conducting legal work
and firearms education.

12. Jared Ross (hereinafter referred to as “Defendant Ross” or “Ross”) is an adult
individual residing at 234 Springview Road, Carlisle, PA 17015 and at all times material hereto,
the Defendant, with Army experience, is the owner, operator, principal of RTG and acted or
failed to act as the owner and an agent, servant, workman and/or employee who was then and

there acting within the scope of his authority and course of his employment with Defendant RTG

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 7 of 36

and TATS, on behalf and in furtherance of the business of Defendant RTG, TATS, Primal
Defense Training LLC, Prince Law Offices, PC, Civil Rights Law and True North Concepts,
LLC.

13. Brandon Kehr (hereinafter referred to as “Defendant Kehr” and “Kehr’’) is an
adult individual residing at 125 Elizabeth Street, Apartment A, East Stroudsburg, PA 18301 and
at all times material hereto, the Defendant, a former Marine, is the owner, operator, principal of
TATS and acted or failed to act as the owner and an agent, servant, workman and/or employee
who was then and there acting within the scope of his authority and course of his employment
with Defendant TATS and RTG, on behalf and in furtherance of the business of Defendant
TATS, RTG, Primal Defense Training LLC, Prince Law Offices, PC, Civil Rights Law and/or
True North Concepts, LLC.

14. | TKD Properties, LLC (hereinafter may be referred to as "TKD") is a business
entity duly organized and existing pursuant to the laws of the Commonwealth of Pennsylvania
and at all times material hereto owned the property located at 103-105 Kramer Avenue,
Stroudsburg, PA 18360 where the incident at TATS occurred and is hereinafter described and
permitted all Defendants to conduct business with the building and on the property that
encompasses this incident and damages described below.

15.  Atall times material herein, all Defendants were acting in their individual
capacity and/or as agents, servants, and/or employees of each other and or each other's
companies, acting to further the business, economic and financial interests of each other and/or
each other's company business, and are liable for the negligent acts and omissions of individual
Defendants and/or their companies, under theories of agency, master-servant, respondeat

superior, and right of control.

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 8 of 36

JURISDICTION AND VENUE

16. Plaintiffs hereby incorporate paragraphs 1-15 herein by reference as though same
were set forth at length.

17. As alleged in paragraphs 1 and 2, all Plaintiffs are residents of the state of
Delaware.

18. As alleged in paragraphs 3-14, all Defendants are either individual residents of the
Commonwealth of Pennsylvania or business entities duly organized and existing pursuant to the
laws of the Commonwealth of Pennsylvania with principal places of business and/or corporate
headquarters located within the Commonwealth of Pennsylvania.

19. The United States District Court for the Eastern District of Pennsylvania has
jurisdiction over this action pursuant to 28 U.S.C, §1332(a)(1) as this is a civil action between
citizens of different states with an amount in controversy in excess of $75,000.00.

20. Venue lies in the Eastern District of Pennsylvania pursuant to 28 U.S.C.
§1391(b)(1) in that Defendants RTC, Murr, True North Concepts, LLC., Prince, Prince Law
Offices, P.C. and Civil Rights Defense Firm, P.C. reside in said district and all defendants are
residents of the Commonwealth of Pennsylvania.

FACTUAL BACKGROUND

21. Plaintiffs hereby incorporate paragraphs 1-15 herein by reference as though same
were set forth at length.

22. RTGisa training company based in Central Pennsyivania that, per its website,
“teaches all levels of weapons training” established in late 2010 by Defendant Ross, who has a

background as an Army Green Beret, the company’s founder and owner, Ross has been in charge

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 9 of 36

of the day-to-day business operations of RTG full time since 2012. A copy of the “About Us”
section of the company’s website is attached hereto as Exhibit “A”.

23. Pursuant to the company’s website, RTG holds classes throughout the year for its
membership, including, but not limited to, seminars, live training and demonstrations on multiple
firearms platforms, medical classes, and situational combat training simulations and exercises. A
copy of the “Training” section of the company’s website is attached hereto as Exhibit “B”.

24. RTG states that they “have some of the most qualified, knowledgeable and well-
respected trainers in the country who have used their skills throughout their military and law
enforcement careers.” See Exhibit “A”.

25. RTG goes on to state that the foundation of everything they teach is the
“Rockwell mindset,” because “[i]n any situation, the gun is simply the tool. Your mind is the real
weapon. And, having the proper mindset can be the difference between failure and success.” Id,

26.  TATS is a reality-based firearms and defensive measures training company that
“provides training to prepare law enforcement officers, armed professionals and responsible
citizens to survive imminent, real world threats.” A copy of the “About TATS” section of the
company’s website is attached hereto as Exhibit “C”.

27. | TATS also makes their “shoothouse”, a 3,500+ square foot 360 degree complex
featuring nearly 20 rooms containing both residential and office spaces replete with vehicles in
their simulated garage, available to rent out for a variety of functions and events, and their staff
assists renters in “creating an event like no other.” A copy of the “Venue Rental” section of the
company’s website is attached hereto as Exhibit “D”. A layout of the shoothouse is attached

hereto as Exhibit “E”,

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 10 of 36

28. Oninformation received, the reality-based training related to this incident,
allowed each individual defendant and their respective companies to further the business goals
and advertising of each individual and/or their business.

29. —_ Ultimately, “[e]verything offered at TATS is motivated by gun safety, awareness
and fun.” See Exhibit “C”.

30, On Monday, September 16, 2019, BRC News 13, a television news agency,
interviewed Brandon Kehr and Channel 13 News correspondent Nicole Walters reported in her
interview that, “TATS says there’s a safety protocol in place to not allow real weapons in the real
time shooting scenario. First, they have a separate room where people are directed to store their
real weapons in a locker.” Kehr encourages participants and instructors to bring live weapons
with live ammunition into the TATS building facility shoothouse. See Exhibit “F” — Channel 13
News Interview 9.16.19.

31. TATS’ website depicts photos of real firearms such as Glock, Sig Sauer, and
Smith & Wesson handguns, as well as AR-15 rifles that are chambered to shoot non-lethal paint
or chalk marking rounds of ammunition. A copy of the “Our Guns” section of the TATS website
is attached hereto as Exhibit “G”

32.  Onthe RTG website, there is a class description for RBT (Reality Based Training
called “RBT Dynamic Force on Force 102”, and RTG states, “The day will be spent with live
role players using UTM guns. Safety gear will be provided, and you should bring your normal
EDC set up. If you don’t have a holster or mag pouches that will accommodate Glock 17, loaners
will be available.” A copy of the “Force-on-Force” section of the RTG website is attached hereto

as Exhibit “H”.

10

 

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 11 of 36

33. Ultimate Training Munitions, Inc. (hereinafter may be referred to as “UTM" and
at all times material herein was the manufacturer of conversion kits created to allow real firearms
to shoot paint-filled “man marking rounds” and said conversion kits were utilized by RTG in
their force-on-force training, the particulars of which are described herein.

34. The less-lethal versions of these firearms are typically identified by brightly
colored markings on the chamber, handgrip, ammunition clip, and/or barre! of the weapon. In
order to fire the UTM man-marking rounds, live round firearms are converted using a special
slide, chamber, and spring mechanism that is designed specifically to “lock out” live rounds as a
safety feature. See Exhibit “G”. See also a copy of the “Firearms Conversion” section of
Ultimate Training Munition’s website, attached hereto as Exhibit “I”.

35. The slide contained in UTM’s conversion kit contains blue markings on the side
to distinguish it from the slide of a real firearm. However, when contained in a holster, the blue
markings are not visible to the naked eye, whereas there are modified gun companies that
produce an all blue or all pink gun so that it can be distinguished as a modified less than lethal
munition See Exhibit “T’.

36. On information received, the aggressor role players during this incident
hereinafter described were shooting range instructors Josh Prince and Cody Saylor.

37. The UTM safety guidelines state that there should always be a “Primary Safety
Controller” who should initially “inspect the training area and require all participants on site to
double check and confirm there are no “live” duty weapons, “live” back-up weapons, “live”
ammunitions, edged weapons, live chemical spray or duty impact weapons in the training area”.

The guidelines go on to state that the Primary Safety Controller should enforce the “Buddy

Check” and “Check Twice” systems, and that “[i]t is the responsibility of every Role Player and

11

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 12 of 36

Aggressor involved in the training scenarios to be familiar with the weapon system being used,
wear protective safety equipment, safety clothing and adhere to all safety requirements”. Prior to
the shooting incident which ultimately injured Plaintiff Darin McMahon, none of the
aforementioned safety procedures were followed. In fact, as stated Kehr had made it clear that
everyone should bring their live weapons with live rounds into the facility for safekeeping. A
copy of the UTM safety guidelines is attached hereto as Exhibit “J”.

38. UTM makes it clear that “UTM’s Man-Marking cartridges are designed for
professionals. UTM’s products are intended only for use in supervised law enforcement and
military training conducted in accordance with UTM’s guidelines for use and safety
recommendations.” On September 15, 2019, the reality-based training was not for law
enforcement or military training and instead participants were non-military and non-law
enforcement. See Exhibit “J”.

39. On information received, on Sunday, September 15, 2019, Plaintiff Darin
McMahon entered the TATS “shoothouse” facility to participate in situational, reality-based
firearms training “RBT” simulations for the second day of a recreational, weekend-long trip.

40. Channel 13 news outlet spoke with the Stroud Area Regional Police Department
who confirmed that RTG rented the facility from TATS.

41. Onan episode of “Concealed Carry Gunfighter”, from the Captain Berz YouTube
Channel, Defendant Murr, a former Marine who holds himself out as an instructor and
“sunfighter” while promoting his firearms accessories, talks about his experience as an instructor
and he admits that “I'm not that qualified, I learned mostly from citizens and not military.” He

admits to having recurring dreams wherein he shoots a “scumbag” in the head at point blank

12
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 13 of 36

range because the scumbag stole his dog. A screenshot of the YouTube interview is attached
hereto as Exhibit “K”.

42. On PrinceLaw.com, the website for Prince Law Offices, P.C., in an effort to
attract potential legal clients, Defendant Prince touts his “Honors and Awards” — detailing his
Gun Instructor licenses and certifications including: (1) National Rifle Association (hereinafter
“NRA”) Certified Chief Range Safety Officer, (2) NRA Certified Basic Pistol Instructor, (3)
NRA Certified Personal Protection in the Home Instructor, and (5) NRA Certified Home Firearm
Safety Instructor. A copy of the “Honors and Awards” section of Defendant Prince’s website bio
is attached hereto as Exhibit “L”. On September 15, 2019, Prince embedded himself in the RBT
in an effort to bolster his resume as a shooting instructor and to present legal advice in an effort
to attract potential clients.

43. Defendant Saylor advertises his shooting prowess on the internet depicting
himself in the water bottle challenge shooting the top off of a water bottle with a pistol. In
another advertisement on his Facebook page, he drops to his back and fires a weapon between
his legs at the camera. As stated above, he holds himself out to the public as a firearms
instructor. Photos of Saylor’s shooting advertisements are attached hereto as Exhibit “M”.

44, On the Primal Defense Training Facebook page, Cody Saylor states, “Message
me to book your first private lesson...Primal Defense Training offers private firearms
lessons,,.Get 1 on 1 attention at your own learning pace.... I have 7 years and well over 300
hours of dedicated training experience and counting...From beginners to experienced, you will
learn to use and apply firearm as a tool for self-defense.” A copy of the Primal Defense Training

Facebook advertisement is attached hereto as Exhibit “N”.

13

 

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 14 of 36

45, On the Primal Defense Training Facebook page, Cody Saylor states, “So this is
my little project called @primaldefensetraining. I formed this strictly to do private lessons and
maybe some other small ventures and go from there, ..Times aren’t looking so comfortable
anymore, maybe it’s time for you to get to work. Learn to shoot, learn to fight.” A copy of the
Primal Defense Training Facebook post, dated August 20, 2019, is attached hereto as Exhibit
“O”,

46. Jared Ross was not present for the weekend at TATS, but allowed TATS, Murr,
Prince, Saylor, Kehr and the customers including Darin McMahon to use his UTM guns for
training.

47. On information and belief Ross hired, retained and failed to supervise TATS,
Murr, Prince, Kehr and Saylor and the work of the other defendant entities.

Ag. On information and belief, and as seen on customer videos and social media
posts, RTG has performed dangerous training activities on occasion prior to the September 15,
2019 incident and the owner of TATS, Defendant Kehr was aware of RTG’s practices.

49. In an article written for the Pocono Record on September 16, 2019, Kehr stated
“We are familiar with the company that was in here,” Kehr said, “We’ve dealt with them several
times, a handful of times. They’re very stand up guys; they’re very good at what they do. It’s just
unfortunate that this incident happened. It’s a shame.” A copy of the September 16, 2019 Pocono
Record article is attached hereto as Exhibit “P”.

50. In numerous dangerous incidents wherein safe shooting practices, protocols and
procedures were not followed, an RTG instructor directed customers at a shooting range to shoot

down range between the heads of other customers with live rounds as they walked across and

14
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 15 of 36

behind the other customers. Defendant Saylor was an instructor wherein he assisted, learned
from and demonstrated for the lead instructor in some of these dangerous incidents.

51. In another incident, an RTG instructor was asked on social media by Dame
Michael, “Do you carry a real BUG [real gun with real ammunition] for simulation training?
RTG instructor Garry Marr answered, “My mindset says not to let someone disarm you. I’ve
carried guns through metal detectors, snuck them into federal prison and courthouses. I'm surely
not letting the dude in the fancy red hat with scrambled eggs on the bill do it.” A copy of the
exchange is attached hereto as Exhibit “Q”.

52. On information and belief, the weekend of Saturday September 14 and Sunday
September 15 at the TATS shoothouse, RTG, TATS and the individual instructors were
conducting RBT training simulations that were separated into two sessions, one in the morning
and one in the afternoon with a break for lunch in between.

53. On information and belief, Kehr was present on Saturday and Sunday mornings at
the TATS shoothouse assisting as the host. Consistent with his post-incident interview with the
news media, Kehr told the customer group and instructors that the parking lot area was shady
and that they should bring their personal live weapons out of their cars and bring them into the
facility. Lockers were provided in the facility, but they were not locked. Some of the customers
and instructors brought live weapons into the facility per Kehr’s instruction. Kehr sold TATS
merchandise to the customers and opened his facilities including the bathrooms and situational
force-on-force scenario rooms to all customers. Kehr offered TATS safety gear to the customers
as well.

54. On information and belief, prior to entering the situational training area of the

facility, cach customer was supposed to be frisked, but a standard frisk procedure was not

15

 

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 16 of 36

performed, participants did not observe each pat down each time and the pattern of safety
procedure was allowed to be interrupted and skewed.

55. On information and belief, none of the defendants had any personnel or security
present to ensure that no live-round firearms entered the “shoothouse” and/or the training area,
nor did TATS have any security measures in place, such as a door-frame metal detector. While
TATS has handheld electronic metal-detecting wands available at the “shoothouse”, they were
not required to be utilized. Further, because the UTMs are real metal handguns, a detecting wand
is futile unless used safely according to proper safety policies, procedures and protocols.

56. | While TATS utilized video to record scenarios for customers and instructors to
view after each scenario session, TATS did not utilize surveillance cameras to observe or record
if customers or attendees entered with live weapons. On information and belief, Kehr operated
the recording device.

57. On information and belief, the defendants, including TATS, RTG, Kehr, Murr,
Saylor and Prince, did not frisk customer attendees appropriately nor were metal detector wands
utilized.

58. On information and belief, Sunday, September 15, 2019, the group of customers
left the TATS facility after the morning session for a lunch break and returned to the TATS
facility for their afternoon session,

59, On information and belief, after lunch and upon return to TATS, Prince gave legal
advice to all, stating that if the police ever want to speak to you because you were involved in a
self-defense justification shooting, you should tell the police you are having heart palpitations

and you need an ambulance so that the police cannot get a statement.

16

 

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 17 of 36

60. On information and belief, Darin McMahon needed to leave early due to a family
commitment and Murr told the group that he would try to squeeze in as many scenarios as
possible in the time provided.

61. On information and belief, Murr apprised the group that he is in the business of
selling accessories for firearms and promoted True North Concepts, LLC.

62. On information and belief, in direct violation of known safety standards, none of
the instructors or customers were frisked for live weapons, nor was a metal detector utilized,
prior to entering the TATS facility, staging area, lecture area or shoothouse situational training
area of the facility at the start of the September 15, 2019 afternoon session.

63. Oninformation and belief, instructor role players Cody Saylor and Josh Prince
did not frisk each other on September 15, 2019 just prior to the incident despite being instructor
role players in the shoothouse awaiting Plaintiffs entry for the force-on-force scenario. Murr and
Kehr did not frisk Saylor or Prince.

64. On information and belief, on September 15, 2019, the plan for the afternoon
session was a car situation scenario in which, one by one, and accompanied by the instructor
Defendant Murr, each participant would enter the shoothouse and react to the force on force
scenario as aggressor role players Defendant Saylor and Defendant Prince awaited the entry of
the customer. Murr was acting only as an observing instructor and was not a shooter. The two
instructor role players Prince and Saylor and customer Darin McMahon were supposed to be
equipped with UTM guns. Cody Saylor entered the facility, staging area and the shoothouse as
an instructor role player with a live weapon with live bullets because he forgot to “switch out”
his real live gun and ammo for a UTM with non-lethal marking rounds and because he was not

frisked by Murr or Prince.

17

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 18 of 36

65. On information and belief, prior to entering the shoothouse scenario Plaintiff
Darin McMahon was supplied a UTM gun. Darin McMahon was the first participant, and he was
instructed by Murr to enter the shoothouse and react to the situation. Murr followed Darin
McMahon as an observer and was not a role player firing a UTM weapon.

66. On information and belief, in the ensuing scenario, Plaintiff Darin McMahon was
shot by Cody Saylor in the neck area in the presence of instructors Murr and Prince. Customers
Sean McMahon, Jon Roder and Ted Dabbs were only a few feet away when they heard paint
round UTM ammunition being fired. Suddenty, they heard one louder, live round sounding
“bang” of live weapon fire and rushing to Darin McMahon’s aid observed the bloody aftermath
just seconds later.

67. Medical safety kits were not available in each room, and said kits were not carried
by instructors. Instructors did not have the licenses, training or certifications for lifesaving, CPR
and medical treatment.

68. On information and belief, on September 15, 2019, Plaintiff Darin McMahon was
flown to Lehigh Valley Hospital via helicopter. An x-ray of Darin McMahon’s head and cervical
spine reveals a live 9mm round tore into Darin McMahon’s neck, lodging in the C-6 spinal cord,
leaving Darin a quadriplegic, which has caused him to lose functioning and feeling below his
neck. A copy of the Certification of Healthcare Provider for Family Member’s Serious Health
Condition is attached hereto as Exhibit “R”. A copy of the X-Ray depicting the bullet lodged in
Darin McMahon’s spinal cord is attached hereto as Exhibit “S”,

69. On information and belief, Prince and Plaintiff Darin McMahon were utilizing
UTM guns, but Cody Saylor’s 9mm Glock with live ammunition was found in the shooting area

near the almost fatal car scenario incident proving that Saylor shot Plaintiff Darin McMahon.

18

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 19 of 36

70. On information and belief, Saylor told the police he was having heart palpitations
and that he needed to go the hospital and he refused to talk about the incident.

71. On information and belief, Prince told the police that he represented Murr and
Saylor and that Murr and Saylor would remain silent with regard to the incident.

72. On information and belief, Cody Saylor was represented by Eric Winter, Esquire
from the Prince Law Offices and he agreed to be interviewed by police days after the September
15, 2019 incident, wherein he admitted that he was not frisked, and that he accidentally carried
his real gun with real ammunition into the RBT scenario, shooting the victim, Plaintiff Darin
McMahon, in the neck with his 9mm handgun causing the injuries.

73. On information and belief, the video of the scenario depicting Cody Saylor
shooting Plaintiff McMahon causing the injuries was secured by the Stroud Area Regional Police
Department.

74, All defendants, including TATS training facility, instructor Kehr, RTG, instructor
Murr, and instructor-role players Saylor and lawyer Prince failed to create the safe and
professional training environment McMahon and the other participant customers had ample
reason to believe it would be, and they did not follow accepted safety protocols, procedures and
policies.

75. On Tuesday, September 17, 2019, Defendant Ross stated in a social media video,
approximately 1 minute and 9 seconds in length, posted to Facebook and YouTube, that “a
horrible accident occurred at one of our training facilities... clearly our standing and written
safety protocols were not followed.” A screenshot of the video statement is attached hereto as

Exhibit “T”.

19

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 20 of 36

76. | RTGalso posted a written statement on their website stating, “On Sunday
September 15, an unfortunate incident occurred during one of our classes. RTG had rented the
facility from Threat Assessment and Tactical Solutions Group, LLC. A participant was injured
and hospitalized. . . [als a consequence, for the time being RTG will not be adding anymore class
dates. We will still honor and hold the existing classes on the schedule. They will be run by
Jared, personally.” A copy of the statement posted to RTG’s website is attached hereto as Exhibit
“U”.

77, ‘In an interview with a news outlet Kehr stated, “his company is currently
considering future rentals and regulations for the use of the facility. This could include
establishing Threat Assessment and Tactical Solutions as “safety officers” for third-party events,
whereas previously, the company allowed those groups to operate relatively autonomously.
“We’re still trying to figure out what we want to do as far as welcoming third-party companies in
here again,” Kehr said. “If we choose that as a route that we want to go, then we are going to
elevate the safety protocols that each company has to adhere to before they can even be
considered.” See Exhibit “P”.

78. In another news article, Kehr admits, “before anyone goes into the shooting zone
a safety briefing is done and this includes a metal detecting wand.” “In front of our students we
wand the instructor and role players in front of the students as well as wanding the students.” A
copy of the Channel 69 news article published on September 17, 2019 is attached hereto as
Exhibit “V”. |

79. Channel 13 news correspondent Nicole Walters interviewed Kehr and on
September 16, 2019 reported that TATS stated there is a protocol prior to entering the scenario

where, “TATS has a safety protocol in place to not allow real weapons in the real time shooting

20

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 21 of 36

scenario.... Then before anyone enters the scenario a metal detector wand is used to make sure no
one has anything dangerous on them.” She goes on to state that, “We are told that Rockwell
Tactical Group had its own safety protocols even though the wands were available to them.”
Screenshots of the news interview are attached hereto as Exhibit “W”.

80. According to the article, Kehr plans on changing the protocol to ensure that he has
the final say on safety whether he is directly involved or not. Kehr stated, “Instead of being that
facility that just opens its doors, it is going to have to be that overall safety monitor.” See Exhibit
“vy.

81. On September 16, Channel 13 news correspondents George Roberts and Marie
Johns introduced a television production prepared by news reporter Nicole Walters wherein they
published an audiovisual interview with Brandon Kehr wherein he admits, “We now know that if
we want any other training organizations to come in and use our facility that we are now going to
implement even harsher safety protocols that they have to abide by because our standards for
safety were completely different than unfortunately what was utilized yesterday.” A screenshot
from the Channel 13 Interview on September 16, 2019 is attached hereto as Exhibit “X”.

82. In the same interview as above, Kehr states, “The training organization that was
here yesterday, again it was unfortunate, but again they are a good group of guys. I do know
them, they have been here several times before and have trained.”

83. In another news article, Stroud Area Regional Police Chief Jennifer Lyons stated,
“T believe a crucial safety step was missed.” In another article she stated, “The victim was shot
with a real gun containing a live round of ammunition.” A screenshot from the Channel 13
interview of Chief Lyons on September 16, 2019 is attached hereto as Exhibit “Y”. See also

Exhibit “V”.

21

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 22 of 36

84. On information and belief, RTG supplied UTM guns and paint marking rounds
and protective masks, and TATS made other protective gear available for use including throat
protectors. While TATS possessed metal detector wands, said equipment was not utilized.

85. On information and belief, the TATS shoothouse contains upwards of 17 rooms,
there was no requirement for participants and instructors to be frisked for real weapons and real
rounds in a secure locked area prior to entering the shoothouse, nor was a second check for real
weapons and real rounds conducted in a separate secure room where the UTMs and paint
marking rounds were provided prior to entering the shoothouse.

86, On information and belief, Stroud Area Regional Police Department issued search
warrants on RTG and TATS to secure, among other things, the rules and regulations regarding
safety policies, procedures and protocols.

87. The TATS participant waiver states at paragraph number 5 that participants
“assume the risk of non-lethal rounds causing injury.” The waiver does not contemplate
assuming the risk of lethal rounds being used in scenarios which is grossly negligent and
reckless. A copy of the TATS participant waiver is attached hereto as Exhibit “Z”.

88. At paragraph 2, the TATS waiver states participants must follow “safety rules,
range procedures, and directives, whether written or oral, of TATS.” Yet, no rules are posted
within the shoothouse and none were provided by any instructors to customers or instructors. Id.

89. On the TATS website in the Code of Conduct section it is stated, “No live ammo,
firearms, or knives in the training facility period.” “Practice safe gun handling at all times.” Of
course, this Code was not followed as Kehr encouraged everyone to bring real guns and
ammunition into the facility. A copy of the TATS Code of Conduct is attached hereto as Exhibit

eAA”.

22

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 23 of 36

90. Despite knowimg that Murr, Kehr, Prince and Saylor held themselves out as
instructors, but were not adequately trained, qualified or certified to be instructors, Ross and
RTG allowed the aforementioned to host the customers at the shoothouse and direct the days
events in an unsafe mamner as individuals, agents of RTG, agents of TATS and agents of their
own companies.

9]. Despite knowing that Murr, Kehr, Prince and Saylor held themselves out as
instructors, but were not adequately trained, qualified or certified to be instructors, and knowing
that Ross was not present, Kehr and the property owner TDK Properties allowed the
aforementioned to host the customers at the shoothouse and direct the day’s events in an unsafe

manner as individuals, agents of TATS, agents of RTG and agents of their own companies.

COUNT I —- NEGLIGENCE
Plaintiff Darin McMahon v. All Defendants

92. Plaintiff Darin McMahon incorporates paragraphs 1-91 by reference herein, as
though same were set forth at length.

93. Plaintiff's injuries and damages were caused by the negligence, carelessness and
recklessness of the Defendants conduct as described herein.

94. As described more fully above, Defendants owed a duty to Plaintiff Darin
McMahon to keep him out of harm’s way and to ensure that instructor-role player Cody Saylor
did not use a real weapon during the force-on-force scenario training.

95. Defendants breached their duty to Plaintiff Darin McMahon by engaging in
Reality Based Training force on force negligently, recklessly and carelessly, which caused

serious injuries and damages to Plaintiff as described more fully above.

23

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 24 of 36

96. Defendants’ breaching actions and failures to act, consisted of, infer alia:
(a) failing to follow proper safety regulations for their training seminars;
(b) failing to have and to require and ensure that particular safety policies,
procedures and protocols were followed;
(c) permitting or failing to prevent negligent or otherwise tortious conduct upon
premises or with instrumentalities under Defendants’ control, including allowing
real live weapons into the building;
(d) failing to ensure that real guns with real bullets were not used in the training
seminar;
(e) failing to prohibit real guns with real bullet rounds from entering the building
facility and/or failing to enforce rules, regulations, and safety policies, procedures
and protocols requiring that real guns with real bullets do not enter the facility;
(f) allowing and permitting real guns with real bullets in the TATS facility;
(g) failing to utilize UTM safety guidelines;
(h) failing to train participants on UTM safety guidelines, including, but not
limited to, failure to check twice and utilize the buddy system;
(i) allowing non-law enforcement and non-military participants to use UTM
modified handguns and UTM Man-Marking rounds;
(j) allowing and conducting legal presentations during training breaking the
pattern of safety;
(k) rushing through training and breaking the pattern of safety;

(1) failing to frisk or utilize a metal detecting wand responsibly;

24
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 25 of 36

(m) utilizing instructors that were not properly licensed and certified in
fundamental, appropriate UTM and firearm safety;

(n) utilizing instructors with a history of dangerous practices while training;

(o) utilizing instructors that were trained under dangerous practice conditions;

(p) failing to have a medical kit in the room wherein RBT was conducted;

(q) failing to have instructors trained, licensed and knowledgeable in appropriate
safety, CPR and medical life-saving procedures;

(r) failing to have measures in place to contact emergency personnel immediately;
and

(s) in other such ways as may be revealed through the normal course of discovery.

97. Asadirect result of Defendants’ actions and failures to act, Defendant Saylor
entered the shoothouse equipped with a live handgun while acting out a live scenario, instructors
Murr and Prince did not frisk him, and Kehr allowed live weapons into the building.

98. Asa direct result of Defendants’ actions and failures to act, Defendant Saylor shot
Plaintiff with his live handgun in the neck, paralyzing Plaintiff.

99. _ As such, all Defendants are directly and vicariously liable for the negligent,
careless and reckless conduct of all Defendants, as outlined in the allegations above.

100. Asaresult of Defendants’ negligence, recklessness and carelessness and/or
reckless disregard, Plaintiff Darin McMahon has suffered physical injuries, pain and suffering,
emotional distress, and mental anguish.

WHEREFORE Plaintiff Darin McMahon demands judgment in his favor and against
Defendants in an amount in excess of One Hundred Fifty Thousand ($150,000.00) Dollars, plus

costs, interest and delay damages.

25
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 26 of 36

COUNT IE — NEGLIGENT HIRING, RETENTION, AND SUPERVISION

Plaintiff Darin McMahon v. Defendants Rockwell Tactical Group, LLC, and Threat

Assessment and Tactical Solutions Group, LLC.

101. Plaintiff Darin McMahon incorporates paragraphs 1-100 by reference herein as
though same were set forth at length.

102. The shooting and all of the injuries and damages sustained by Plaintiff Darin
McMahon were the direct and proximate result of the negligent actions and inactions of RTG
and TATS in hiring and retaining all Defendants including Ross, Kehr, Murr, Saylor and Prince,
consisting of, inter alia:

(a) hiring and/or retaining instructors with knowledge and notice of the
instructor’s unsafe, reckless and/or negligent use of firearms;

(b) hiring and/or retaining instructors with knowledge and notice of unsafe,
reckless and/or negligent use of firearms;

(c) hiring and/or retaining instructors that were not adequately trained or certified
to be UTM or firearms instructors;

(d) failing to properly supervise employee firearms instructors and role players
during reality-based force on force training;

(e) failing to have proper safety policies, procedures and protocols in place;

(f) failing to give safety orders to employee firearms instructors and role players;
(g) giving improper or ambiguous safety orders;

(h) failing to require and ensure that proper safety policies, procedures and

protocols were followed;

26
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 27 of 36

(1) employing improper persons and/or instrumentalities in work clearly involving
risk of harm to others;
(j) failing to properly supervise the dynamic force-on-force training seminar;

(k) permitting or failing to prevent negligent or otherwise tortious conduct upon

 

premises or with instrumentalities under RTG and TATS control;
(1) failing to properly vet and ensure that employee instructors and role players
had adequate training, certification, and licensure in the use of both live firearms
and UTM modified firearms:
(m) permitting instructors and role players who were not adequately trained,
certified, and licensed in using live firearms and UTM modified firearms and
ammunition to lead dynamic force-on-force training scenarios;
(n) permitting known dangerous training instructors and companies to host RBT
on premises and at TATS;
(o) hiring and retaining instructors that were not properly trained in CPR,
lifesaving and medical treatment; and
(p) in other such ways as may be revealed through the normal course of
discovery.
103. Asa direct result of Defendants’ actions and failures to act by Defendants,
Defendant Saylor shot Plaintiff with his live handgun in the neck, paralyzing Plaintiff.
104. Assuch, Defendants RTG and TATS are directly and vicariously liable for the
negligent, careless and reckless conduct of Defendants Ross, Kehr, Saylor, Murr, and Prince, as

outlined in the allegations above.

27
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 28 of 36

105. Asaresult of Defendants’ negligence, recklessness and carelessness and/or
reckless disregard, Plaintiff Darin McMahon has suffered physical injuries, pain and suffering,
emotional distress, and mental anguish as outline more specifically in the count for damages
below.

WHEREFORE Plaintiff Darin McMahon demands judgment in his favor and against
Defendants in an amount in excess of One Hundred Fifty Thousand ($150,000.00) Dollars, plus

costs, interest and delay damages.

COUNT I - NEGLIGENCE
Plaintiff Darin McMahon v. TKD Properties, LLC

106. Plaintiff Darin McMahon incorporates paragraphs 1-105 by reference herein, as
though same were set forth at length.

107. Defendant TKD owed a duty to Plaintiff Darin McMahon to keep him out of
harm’s way and to ensure that only activities that were safe for customers and possibly outlined
in the lease agreement between TKD and TATS were conducted in a manner that was safe and
consistent with the provisions of said lease.

108. The shooting and all of the injuries and damages sustained by Plaintiff Darin
McMahon were the direct and proximate result of the negligent actions and inactions of
Defendant TKD, consisting of, inter alia:

(a) failing to enforce the provisions of the lease agreement for the premises
so that no live firearms were brought onto the premises and to prevent other

dangerous activities such as reality-based training;

28

 

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 29 of 36

(b) failing to warn lessee that if live firearms were brought onto the premises, the
lease would be terminated;

(c) failing to terminate the lease when Defendant TKD knew or should have

 

known that live firearms were brought onto the premises and dangerous, unsafe

 

practices and activities were occurring on said property and in the building;

(d) failing to discover that live firearms were brought onto the premises and
unsafe practices, policies and procedures were utilized at TATS;

(e) allowing live firearms to continue to be brought on the premises;

(f) failing to inspect to ensure that live firearms were not being brought onto the
premises and inspecting for dangerous, hazardous activities;

(g) failing to use reasonable prudence in the care and maintenance of the
premises;

(h) failing to warn guests, invitees and other foreseeable users, and Plaintiff Darin
McMahon in particular, of the existence of live firearms on the premises;

(i) permitting and allowing business invitees to walk in and about the premises
when Defendant knew or should have known that live firearms were being
brought onto the premises;

(j) failing to post adequate warning signs, barriers and/or barricades in an effort to
alert business invitees/licensees of the existence of live firearms on the premises
and/or to alert business invitees/licensees that firearms were not permitted on the
premises;

(k) failing to ensure that Defendant’s lessee was providing a safe environment for

guest, invitees and other foreseeable users of the premises;

29
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 30 of 36

(1) permitting or failing to prevent negligent or otherwise tortious conduct by
persons, whether or not servants or agents, upon premises or with
instrumentalities under Defendant’s control,

{m) allowing TATS and RTG to conduct unsafe, hazardous reality-based force-
on-force training and advertising and conducting same including, but not limited
to, “Purge” and “Wick Mode” events allowing head and neck shooting; and

(n) in other such ways as may be revealed in the normal course of discovery.

109. Asa direct result of Defendants’ actions and failures to act, Defendant Saylor shot
Plaintiff with his live handgun in the neck, paralyzing Plaintiff.

110. Assuch, Defendant TDK is vicariously liable for the negligent, careless and
reckless conduct of all Defendants, including TATS, RTG, Saylor, Murr, Prince, Kehr and Ross
as outlined in the allegations above.

111. Asaresult of Defendants’ negligence, recklessness and carelessness and/or
reckless disregard, Plaintiff Darin McMahon has suffered physical injuries, pain and suffering,
emotional distress, and mental anguish.

WHEREFORE Plaintiff Darin McMahon demands judgment in his favor and against
Defendants in an amount in excess of One Hundred Fifty Thousand ($150,000.00) Dollars, plus

costs, interest and delay damages.

30
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 31 of 36

COUNT IV —~ NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
Plaintiff Tiffany McMahon v. All Defendants

112. Plaintiff Tiffany McMahon incorporates paragraphs 1-111 by reference herein, as
though same were set forth at length.

113. The conduct of Defendants as set forth above has caused Darin McMahon's wife,
Plaintiff Tiffany McMahon, severe psychiatric injuries and emotional distress consisting of, inter
alia:

(a) the fear of the bullet lodged in Darin McMahon’s spinal cord migrating and
causing additional severe injury, including, but not limited to, neurological
damage and/or death;

(b) the forced lifestyle changes of both Plaintiffs due to being deprived of Darin
McMahon’s physical movement, need for alterations to their home, vehicles and
medical equipment and assistance, and the loss of life’s pleasures to which they
had become accustomed; and

(c) the recurring and debilitating fear of movement/migration of the bullet which
would cause further damages including death.

114. The aforementioned severe psychiatric injuries and emotional distress have
directly caused a physical impact on Plaintiff Tiffany McMahon, including, but not limited to,
post-traumatic stress, inability to sleep, inability to eat, headaches, nausea, anxiety, depression.
and nightmares.

WHEREFORE Plaintiff Tiffany McMahon demands judgment in her favor and against
Defendants in an amount in excess of One Hundred Fifty Thousand ($150,000.00) Dollars, plus

costs, interest and delay damages.

31
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 32 of 36

COUNT V- NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

Plaintiff Sean McMahon vy, All Defendants

 

115. Plaintiff Sean McMahon incorporates paragraphs 1-114 by reference herein, as
though same were set forth fully at length.

116. The conduct of Defendants as set forth above has caused Plaintiff Sean McMahon ~
severe psychiatric injuries and emotional distress,

117. Plaintiff Sean McMahon is the brother of the shooting victim Darin McMahon.

118. Plaintiff Sean McMahon was one of the first on scene and did witness his brother,
Plaintiff Darin McMahon, lying in a pool of blood and turning purple as a result of being shot in
the neck by Defendant Saylor.

119. Further, Plaintiff Sean McMahon gave mouth-to-mouth resuscitation to his
brother after the shooting, and he assisted or observed others holding Darin McMahon’s neck to
stop the loss of blood coming from the neck, observed or assisted in giving chest compressions
and observed or assisted in seeing ambulance medical personnel giving life-saving support to
Darin McMahon.

120. The aforementioned severe psychiatric injuries and emotional distress have directly
caused a physical impact on Plaintiff Sean McMahon, including, but not limited to, post-
traumatic stress, sleep, inability to eat, headaches, anxiety, depression and nightmares.

WHEREFORE Plaintiff Sean McMahon demands judgment in his favor and against
Defendants in an amount in excess of One Hundred Fifty Thousand ($150,000.00) Dollars, plus

costs, interest and delay damages.

32
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 33 of 36

COUNT VI- LOSS OF CONSORTIUM
Plaintiff Tiffany McMahon v. All Defendants

121. Plaintiff Tiffany McMahon incorporates paragraphs 1-120 by reference herein, as
though same were set forth at length.

122. Asaresult of the incident described more fully above, Plaintiff Tiffany McMahon
has been obliged to expend various and diverse sums of money for medicine and medical
attention and care in and about an effort to cure her husband, Plaintiff Darin McMahon, of the
injuries which he suffered and probably will in the future be obliged to continue to make such
expenditures, all to her great and continuing detriment and loss.

123. Asan additional result of the incident described more fully above, Plaintiff
Tiffany McMahon has been unable to attend to her usual daily duties, occupation, labors and
chores, and she has been deprived of the companionship, comfort, services, assistance and
consortium of her husband, Plaintiff Darin McMahon, and all of this may continue for an
indefinite time in the future, all to her great and continuing detriment and loss.

WHEREFORE Plaintiff Tiffany McMahon demands judgment in her favor and against
Defendants in an amount in excess of One Hundred Fifty Thousand ($150,000.00) Dollars, plus

costs, interest and delay damages.

COUNT VHI — Damages
Plaintiff Darin McMahon y. AH Defendants
124. Plaintiff Darin McMahon incorporates paragraphs 1-123 by reference herein, as

though same were set forth fully at length.

33

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 34 of 36

125. Asadirect and proximate result of the Defendants’ conduct described above,
Plaintiff Darin McMahon sustained serious injuries to his body and limbs, including but not
limited to, making him a quadriplegic with total loss of feeling and movement from the neck
down, requiring life support, tracheotomy, ventilator and twenty-four hour care, which is
permanent and has caused him to seek extensive medical treatment now and into the future to
pay for future medical bills, care and equipment.

126. Asaresult of the Defendants’ conduct described above, Plaintiff Darin McMahon
has been or will be obligated to receive and undergo medical attention and care and to expend.
various sums of money and to incur various expenses for treatment of the injuries he has
suffered, and he may be obligated to continue to spend such sums and incur such expenses for an
indefinite time into the future.

127. Asa further result of the Defendants’ conduct, Plaintiff Darin McMahon has
suffered past severe physical pain, mental anguish and humiliation and he will continue to suffer
same for an indefinite time into the future.

128. Asa further result of the Defendants’ conduct, Plaintiff Darin McMahon has or
may hereafter incur other financial expenses or losses, and he may be obliged to continue to
expend such sums or incur such expenditures for an indefinite time in the future, including, but
not limited to, wage loss, loss of future earnings and lost business opportunities.

129. Asa further result of the Defendants’ conduct, Plaintiff Darin McMahon has
suffered a loss of life’s pleasures and has been unable to pursue his normal daily activities and
occupations all to his great detriment and harm and all of which he may suffer for an indefinite

time into the future.

34

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 35 of 36

130. The conduct of Defendants as set forth above constitutes such egregious,
outrageous and reckless disregard or indifference to the safety of others and human life that an
assessment of punitive damages is necessary and just.

WHEREFORE Plaintiff Darin McMahon demands judgment in his favor and against
Defendants in an amount in excess of One Hundred Fifty Thousand ($150,000.00) Dollars, plus

costs, interest, punitive damages and delay damages.

JURY DEMAND

Plaintiffs hereby demand a trial by jury in this matter.

Respectfully submitted,

T cCLAIN FIRM-

 

 

Attorneys for Plaintiffs

pate 1/5/20

35

 

 
Case 5:19-cv-05292-JFL Document1 Filed 11/08/19 Page 36 of 36

VERIFICATION

I, Cary B. McClain, Esquire, state that I am the attorney for the plaintiffs in this matter and the
facts set forth in the foregoing Civil Complaint are true and correct to the best of my knowledge,

information and belief. I verify under penalty of perjury that the foregoing is true and correct.

Executed on November 8, 2019

 
 

 

  

WL
. McClain, Esquire.

36
